Exhibit 99.2 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following information is provided in connection with, and should be read in conjunction with, the consolidated financial statements included in this Annual Report on Form 10-K. We operate on a fiscal year ending on April 30. The following discussion and analysis is for the fiscal year ended April 30, 2010. Overview We are a self-advised equity real estate investment trust engaged in owning and operating income-producing real properties. Our investments include multi-family residential properties and commercial properties located primarily in the upper Midwest states of Minnesota and North Dakota. Our properties are diversified in property type and location. As of April 30, 2010, our real estate portfolio consisted of 78 multi-family residential properties containing 9,691 apartment units and having a total real estate investment amount net of accumulated depreciation of $426.9 million, and 173 commercial properties containing approximately 12.0 million square feet of leasable space and having a total real estate investment amount net of accumulated depreciation of $1.1 billion. Our commercial properties consist of: • 67 commercial office properties containing approximately 5.0 million square feet of leasable space and having a total real estate investment amount net of accumulated depreciation of $494.3 million; • 54 commercial medical properties (including senior housing) containing approximately 2.6 million square feet of leasable space and having a total real estate investment amount net of accumulated depreciation of $376.6 million; • 19 commercial industrial properties containing approximately 3.0 million square feet of leasable space and having a total real estate investment amount net of accumulated depreciation of $97.8 million; and • 33 commercial retail properties containing approximately 1.4 million square feet of leasable space and having a total real estate investment amount net of accumulated depreciation of $96.3 million. Our primary source of income and cash is rents associated with multi-family residential and commercial leases.Our business objective is to increase shareholder value by employing a disciplined investment strategy.This strategy is focused on growing assets in desired geographical markets, achieving diversification by property type and location, and adhering to targeted returns in acquiring properties. Total revenues of IRET Properties, our operating partnership, increased by $3.0 million to $231.5 million in fiscal year 2010, compared to $228.5 million in fiscal year 2009.This increase was primarily attributable to the addition of new real estate properties.We estimate that rent concessions offered to tenants during the twelve months ended April 30, 2010 and 2009 lowered our operating revenues by approximately $2.4 million.Expenses increased during fiscal year 2010, with real estate taxes, insurance, maintenance and property management expense all increasing from year-earlier levels. On an all-property basis, physical occupancy levels in our total commercial property segments decreased to 87.7% in fiscal year 2010 from 91.0% in fiscal year 2009.Physical occupancy rates in our commercial medical segment increased; physical occupancy in our commercial office, commercial industrial and commercial retail segments decreased.Physical occupancy in our multi-family residential segment decreased to 89.7% in fiscal year 2010 on an all-property basis, from 93.4% in fiscal year 2009. During fiscal year 2010, we continued to pursue our announced goal of transferring the management of the majority of our commercial and multi-family residential properties from third-party property management companies to our own employees. As of April 30, 2010, the Company had under internal management a total of 120 properties in its commercial office, commercial medical, commercial industrial and commercial retail segments, totaling approximately 7.5 million square feet. Approximately 52.2% of the properties in the Company’s commercial office segment, 75.9% of the properties in its commercial medical segment, 73.7% of the properties in its commercial industrial segment, and 90.9% of the properties in its commercial retail segment, were internally managed by Company employees as of April 30, 2010. IRET continues to evaluate its portfolio of commercial properties to determine additional suitable candidates for internal management, and to establish appropriate timelines to accomplish the transfers. 2010 Annual Report 2 The transition to internal management in the Company’s multi-family residential segment was a significant focus of Company resources and management efforts during fiscal year 2010. As of April 30, 2010, approximately 39.7% of the properties in the Company’s multi-family residential segment were internally managed by Company employees, or approximately 3,963 units in 31 properties. During fiscal year 2010, the Company added a significant number of new employees, many of whom were hired to work in multi-family residential property management. As of April 30, 2010, the Company had 218 employees, of which 191 were full-time and 27 part-time employees; of these 218 employees, 49 are corporate staff in our Minot, North Dakota and Eden Prairie, Minnesota offices, and 169 are property management employees based at our properties or in local property management offices. These additions to staff, and associated investments in equipment, accounting and other support systems, represent a significant expense to the Company, which is reflected in an increase in property management expense attributable to the Company’s internal property management initiative of approximately $1.4 million for the twelve months ended April 30, 2010, primarily in the multi-family residential segment. IRET's fiscal year 2010 results reflect the continuing challenges the real estate industry faced during the twelve months ended April 30, 2010, and worsening conditions in IRET's multi-family residential segment in particular.During the year, factors adversely affecting demand for IRET’s commercial and multi-family properties continued to be pervasive across the United States and in IRET’s markets, with commercial tenants continuing to focus on reducing costs through space reductions and lower rents. Additionally, continued job losses pressured occupancy and revenue in the Company’s multi-family residential segment. We expect current credit market conditions and the continued high level of unemployment to maintain or increase credit stresses on Company tenants, and continue to expect this tenant stress to lead to increases in past due accounts and vacancies. Additional information and more detailed discussions of our fiscal year 2010 operating results are found in the following sections of this Management’s Discussion and Analysis of Financial Condition and Results of Operations. Critical Accounting Policies Set forth below is a summary of the accounting policies that management believes are critical to the preparation of the consolidated financial statements included in this Annual Report on Form 10-K. Real Estate. Real estate is carried at cost, net of accumulated depreciation, less an adjustment for impairment, if any. Depreciation requires an estimate by management of the useful life of each property as well as an allocation of the costs associated with a property to its various components. As described further below, the process of allocating property costs to its components involves a considerable amount of subjective judgments to be made by Company management. If the Company does not allocate these costs appropriately or incorrectly estimates the useful lives of its real estate, depreciation expense may be misstated. Depreciation is computed on a straight-line basis over the estimated useful lives of the assets. The Company uses a 20-40 year estimated life for buildings and improvements and a 5-12 year estimated life for furniture, fixtures and equipment. Maintenance and repairs are charged to operations as incurred. Renovations and improvements that improve and/or extend the useful life of the asset are capitalized over their estimated useful life, generally five to ten years. Upon acquisitions of real estate, the Company assesses the fair value of acquired tangible assets (including land, buildings and personal property), which is determined by valuing the property as if it were vacant, and considers whether there were significant intangible assets acquired (for example, above-and below-market leases, the value of acquired in-place leases, and tenant relationships) and acquired liabilities, and allocates the purchase price based on these assessments. The as-if-vacant value is allocated to land, buildings, and personal property based on management’s determination of the relative fair value of these assets. The estimated fair value of the property is the amount that would be recoverable upon the disposition of the property. Techniques used to estimate fair value include discounted cash flow analysis and reference to recent sales of comparable properties. Estimates of future cash flows are based on a number of factors including the historical operating results, known trends, and market/economic conditions that may affect the property. Land value is assigned based on the purchase price if land is acquired separately, or based on estimated market value if acquired in a merger or in a portfolio acquisition. Above-market and below-market in-place lease values for acquired properties are estimated based on the present value of the difference between (i) the contractual amounts to be paid pursuant to the in-place leases and (ii) management’s estimate of fair market lease rates for the corresponding in-place leases, measured over a period equal to the remaining non-cancelable term of the lease. The Company performs this analysis on a lease-by-lease basis. The capitalized above-market or below-market intangible is amortized to rental income over the remaining non 2010 Annual Report 3 cancelable terms of the respective leases. Other intangible assets acquired include amounts for in-place lease values that are based upon the Company’s evaluation of the specific characteristics of the leases. Factors considered in these analyses include an estimate of carrying costs during hypothetical expected lease-up periods, considering current market conditions, and costs to execute similar leases. The Company also considers information about each property obtained during its pre-acquisition due diligence and marketing and leasing activities in estimating the fair value of the tangible and intangible assets acquired. Property sales or dispositions are recorded when title transfers and sufficient consideration is received by the Company and the Company has no significant continuing involvement with the property sold. Impairment.The Company’s long-lived assets are reviewed for impairment quarterly if events or changes in circumstances (such as adverse market conditions, including conditions resulting from an ongoing economic recession) indicate that a long-lived asset might be impaired. Judgments regarding existence of impairment indicators are based on factors such as operational performance, market conditions, expected holding period of each asset and events that occur that affect the financial strength of significant tenants of the assets, including tenants who have filed for bankruptcy.For long-lived assets in which an impairment indicator is present, the Company compares the expected future undiscounted cash flows for the long-lived asset against the carrying amount of the asset, including any associated intangibles, subject to evaluation. The evaluation of undiscounted cash flows is subjective and reflects assumptions regarding current market conditions relative to the long-lived asset being evaluated, such as future occupancy, rental rates and capital requirements.A worsening real estate market may cause the Company to re-evaluate the assumptions used in our impairment analysis.If there is an indication of impairment based on this evaluation, possible impairment is evaluated based on the estimated fair value (typically based on a current independent appraisal) of the long-lived asset in comparison to its carrying value.The results of the Company’s evaluation of impairment analysis could be material to the Company’s financial statements. Allowance for Doubtful Accounts. The Company periodically evaluates the collectibility of amounts due from tenants and maintains an allowance for doubtful accounts (approximately $257,000 as of April 30, 2010) for estimated losses resulting from the inability of tenants to make required payments under their respective lease agreements. The Company also maintains an allowance for receivables arising from the straight-lining of rents (approximately $912,000 as of April 30, 2010) and from mortgage loans (approximately $3,000 as of April 30, 2010). The straight-lining of rents receivable arises from earnings recognized in excess of amounts currently due under lease agreements. Management exercises judgment in establishing these allowances and considers payment history and current credit status in developing these estimates. If estimates differ from actual results this would impact reported results. Revenue Recognition - The Company has the following revenue sources and revenue recognition policies: • Base Rents - income arising from tenant leases. These rents are recognized over the non-cancelable term of the related leases on a straight-line basis, which includes the effects of rent increases and abated rent under the leases.Certain leases provide for tenant occupancy during periods for which no rent is due or where minimum rent payments increase during the term of the lease. Rental revenue is recorded for the full term of each lease on a straight-line basis. Accordingly, the Company records a receivable from tenants for rents that it expects to collect over the remaining lease term as deferred rents receivable. When the Company acquires a property, the term of the existing leases is considered to commence as of the acquisition date for the purposes of this calculation. Revenue recognition is considered to be critical because the evaluation of the reliability of such deferred rents receivable involves management's assumptions relating to such tenant's viability. • Percentage Rents - income arising from retail tenant leases which are contingent upon the sales of the tenant exceeding a defined threshold. These rents are recognized only after the contingency has been removed (i.e., sales thresholds have been achieved). • Expense Reimbursement Income – revenue arising from tenant leases, which provide for the recovery of all or a portion of the operating expenses and real estate taxes of the respective property. This revenue is accrued in the same periods as the expenses are incurred. Income Taxes. The Company operates in a manner intended to enable it to continue to qualify as a REIT under 2010 Annual Report 4 Sections 856-860 of the Internal Revenue Code of 1986, as amended. Under those sections, a REIT which distributes at least 90% of its REIT taxable income as a distribution to its shareholders each year and which meets certain other conditions will not be taxed on that portion of its taxable income which is distributed to its shareholders. The Company intends to distribute to its shareholders 100% of its taxable income. Therefore, no provision for Federal income taxes is required. If the Company fails to distribute the required amount of income to its shareholders, it would fail to qualify as a REIT and substantial adverse tax consequences may result. The Company has one TRS, acquired during the fourth quarter of fiscal year 2010, which is subject to corporate federal and state income taxes on its taxable income at regular statutory rates.For fiscal year 2010, the Company’s TRS had a small net operating loss.There were no income tax provisions or material deferred income tax items for our TRS for the fiscal year ended April 30, 2010.The Company’s TRS is the tenant in the Company’s Wyoming assisted living facilities. The Company’s taxable income is affected by a number of factors, including, but not limited to, the following:that the Company’s tenants perform their obligations under their leases with the Company; that the Company’s tax and accounting positions do not change; and that the number of issued and outstanding shares of the Company’s common stock remain relatively unchanged.These factors, which impact the Company’s taxable income, are subject to change, and many are outside the control of the Company.If actual results vary, the Company’s taxable income may change. Recent Accounting Pronouncements For disclosure regarding recent accounting pronouncements and the anticipated impact they will have on our operations, please refer to Note 2 to our Consolidated Financial Statements. RESULTS OF OPERATIONS Revenues Total revenues for fiscal year 2010 were $231.5 million, compared to $228.5 million in fiscal year 2009 and $209.7 million in fiscal year 2008. Revenues during fiscal year 2010 were $3.0 million greater than revenues in fiscal year 2009 and revenues during fiscal year 2009 were $18.8 million greater than in fiscal year 2008. For fiscal 2010, the increase in revenue of $3.0 million resulted from: (in thousands) Rent in Fiscal 2010 from 9 properties acquired in fiscal year 2009 in excess of that received in 2009 from the same 9 properties $ Rent from 10 properties acquired in fiscal year 2010 Decrease in rental income on stabilized properties due primarily to a decrease in occupancy in all segments ) $ For fiscal 2009, the increase in revenue of $18.8 million resulted from: (in thousands) Rent from 24 properties acquired in fiscal year 2008 in excess of that received in 2008 from the same 24 properties $ Rent from 9 properties acquired in fiscal year 2009 Increase in rental income on stabilizedproperties due primarily to increase in rents in our multi-family residential and commercial medical segments $ As illustrated above, the majority of the increase in our gross revenue for fiscal years 2010 and 2009 ($6.5 million and $17.5 million respectively) resulted from the addition of new real estate properties to the IRET Properties’ portfolio. Rental Revenue in fiscal year 2010 from stabilized properties decreased $3.5 million, while fiscal year 2009 resulted in an increase in these same stabilized properties of $1.3 million. For the next 12 months, we continue to look to acquisitions of new properties and recovery in our stabilized portfolio to be the most significant factors in any increases in our revenues and ultimately our net income.However, we have not observed any marked and 2010 Annual Report 5 sustained decline in the prices at which investment properties are offered for sale, which, combined with the general lack of improvement in operating fundamentals, makes identifying attractive acquisition possibilities a continuing challenge.Additionally, financial markets continue to experience volatility and uncertainty, with liquidity continuing to be constrained in the debt markets in particular.Consequently, there is ongoing uncertainty regarding our ability to identify acquisition targets and to access the credit markets in order to attract financing on reasonable terms, and our ability to make acquisitions accordingly could be adversely affected. Gain on Sale of Real Estate The Company realized a gain on sale of real estate, land and other investments for fiscal year 2010 of approximately $68,000. This compares to approximately $54,000 of gain on sale of real estate recognized in fiscal 2009 and approximately $556,000 recognized in fiscal 2008. Net Operating Income The following tables report segment financial information.We measure the performance of our segments based on net operating income (“NOI”), which we define as total real estate revenues less real estate expenses and real estate taxes (excluding depreciation and amortization related to real estate investments and impairment of real estate investments).We believe that NOI is an important supplemental measure of operating performance for a REIT’s operating real estate because it provides a measure of core operations that is unaffected by depreciation, amortization, financing and general and administrative expense.NOI does not represent cash generated by operating activities in accordance with GAAP and should not be considered an alternative to net income, net income available for common shareholders or cash flow from operating activities as a measure of financial performance. The following tables show real estate revenues, real estate operating expenses and NOI by reportable operating segment for fiscal years 2010, 2009 and 2008.For a reconciliation of net operating income of reportable segments to operating income as reported, see Note 11 of the Notes to Consolidated Financial Statements in this report. The tables also show net operating income by reportable operating segment on a stabilized property and non-stabilized property basis.Stabilized properties are properties owned and in operation for the entirety of the periods being compared (including properties that were redeveloped or expanded during the periods being compared, with properties purchased or sold during the periods being compared excluded from the stabilized property category).This comparison allows the Company to evaluate the performance of existing properties and their contribution to net income.Management believes that measuring performance on a stabilized property basis is useful to investors because it enables evaluation of how the Company’s properties are performing year over year.Management uses this measure to assess whether or not it has been successful in increasing net operating income, renewing the leases of existing tenants, controlling operating costs and appropriately handling capital improvements. (in thousands) Year Ended April 30, 2010 Multi-Family Residential Commercial Office Commercial Medical Commercial Industrial Commercial Retail All Segments Real estate revenue $ Real estate expenses Utilities Maintenance Real estate taxes Insurance Property management Total real estate expenses $ Gain on involuntary conversion 0 0 0 0 Net operating income $ Stabilized net operating income $ Non-stabilized net operating income ) 0 Total net operating income $ 2010 Annual Report 6 (in thousands) Year Ended April 30, 2009 Multi-Family Residential Commercial Office Commercial Medical Commercial Industrial Commercial Retail All Segments Real estate revenue $ Real estate expenses Utilities 93 Maintenance Real estate taxes Insurance Property management Total real estate expenses $ Net operating income $ Stabilized net operating income $ Non-stabilized net operating income 89 0 Total net operating income $ (in thousands) Year Ended April 30, 2008 Multi-Family Residential Commercial Office Commercial Medical Commercial Industrial Commercial Retail All Segments Real estate revenue $ Real estate expenses Utilities Maintenance Real estate taxes Insurance Property management Total real estate expenses $ Net operating income $ Stabilized net operating income $ Non-stabilized net operating income 0 Total net operating income $ Changes in Expenses and Net Income Net income available to common shareholders for fiscal year 2010 was $1.6 million, compared to $6.2 million in fiscal year 2009 and $9.7 million in fiscal year 2008. On a per common share basis, net income was $.03 per common share in fiscal year 2010, compared to $.11 per common share in fiscal year 2009 and $.18 in fiscal year 2008.On a per common share basis from continuing operations – Investors Real Estate Trust, earnings per share basis was $.04 per common share in fiscal year 2010, compared to $.10 per common share in fiscal year 2009 and $.17 per common share in fiscal year 2008. On a per common share basis from discontinued operations – Investors Real Estate Trust, (losses) earnings per share basis was ($.01) per common share in fiscal year 2010, compared to $.01 per common share in fiscal year 2009 and $.01 per common share in fiscal year 2008. These changes in net income result from the changes in revenues and expenses detailed below: 2010 Annual Report 7 Changes in net income available to common shareholders for fiscal year 2010 resulted from: (in thousands) A decrease in net income attributable to noncontrolling interests - Operating Partnership $ An increase in gain on involuntary conversion An increase in other income 41 These increases were offset by: An increase in depreciation/amortization expense related to real estate investments ) An increase in other expenses, administrative, advisory and trustee services ) An increase in loss from discontinued operations ) An increase in impairment of real estate investment ) An increase in interest expense primarily due to debt placed on new acquisitions ) An increase in amortization related to non-real estate investments ) A decrease in net operating income primarily due to vacancy on stabilized properties ) A decrease in interest income ) A decrease in net loss attributable to noncontrolling interests - consolidated real estate entities ) Total decrease in fiscal 2010 net income available to common shareholders $ ) Changes in net income available to common shareholders for fiscal year 2009 resulted from: (in thousands) An increase in net operating income primarily due to new acquisitions $ A decrease in net income attributable to noncontrolling interests - Operating Partnership A decrease in other expenses, administrative, advisory and trustee services These increases were offset by: An increase in interest expense primarily due to debt placed on new acquisitions ) An increase in depreciation/amortization expense related to real estate investments ) A decrease in interest income ) A decrease in income from discontinued operations ) An increase in amortization related to non-real estate investments ) A decrease in other income ) A decrease in net loss attributable to noncontrolling interests - consolidated real estate entities ) A decrease in gain on sale of other investments ) Total decrease in fiscal 2009 net income available to common shareholders $ ) Factors Impacting Net Income During Fiscal Year 2010 as Compared to Fiscal Year 2009 Physical occupancy rates in four of our five segments, on an all properties basis, decreased compared to the year-earlier period, and real estate revenue decreased in three of our five segments in fiscal year 2010 compared to fiscal year 2009.Net income available to common shareholders decreased to $1.6 million in fiscal year 2010, compared to $6.2 million in fiscal year 2009.Revenue increases during fiscal year 2010 were offset by increases in maintenance, real estate taxes, property management and insurance expense. • Physical Occupancy.During fiscal year 2010, physical occupancy levels at our properties on an all properties basis decreased over year-earlier levels in four of our five reportable segments (multi-family, commercial office, commercial industrial and commercial retail), and increased slightly in our commercial medical segment.Physical occupancy rates on a stabilized property basis for the fiscal year ended April 30, 2010 decreased in all of our reportable segments compared to the fiscal year ended April 30, 2009, and are shown below: 2010 Annual Report 8 Stabilized Properties All Properties Fiscal Year Ended April 30, Fiscal Year Ended April 30, Segments Multi-Family Residential % Commercial Office % Commercial Medical % Commercial Industrial % Commercial Retail % • Concessions.Our overall level of tenant concessions decreased for the fiscal year ended April 30, 2010 compared to the year-earlier period. To maintain or increase physical occupancy levels at our properties, we may offer tenant incentives, generally in the form of lower or abated rents, which results in decreased revenues and income from operations at our properties.Rent concessions offered during the fiscal year ended April 30, 2010 and 2009 lowered our operating revenues by approximately $2.4 million. The following table shows the approximate reduction in our operating revenues due to rent concessions, by segment, for the fiscal years ended April 30, 2010 and 2009: (in thousands) Fiscal Year Ended April 30, Change Multi-Family Residential $ $ $
